Citation Nr: 1731643	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability.

(The issues of entitlement to service connection for hypertension and entitlement to an initial disability rating in excess of 10 percent for small hiatal hernia, distal grade I reflux esophagitis, erosive gastritis remain on appeal under the same docket number but current representation is limited to the issue addressed in this decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1970, including service in the Republic of Vietnam from March 1969 to March 1970.  He had subsequent military reserve service until March 1991.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in December 2016, which granted a joint motion for partial remand vacating that part of a March 2016 Board decision that denied service connection for a heart disability and remanding the issue for additional development.  The issue initially arose from a December 2009 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found the March 2016 Board decision failed to adequately address relevant evidence in respect to whether the clinical evidence of record suggested a heart condition.  It was noted, in essence, that additional analysis was required to determine if an October 2009 VA echocardiogram report, a December 2009 VA chest X-ray report, a November 2011 VA Holter procedure report, a November 2011 VA echocardiogram study, and a February 2015 VA chest X-ray report were suggestive of a heart condition or disease.  Therefore, additional development is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran, currently or for any identifiable period during the appeal, has a heart disability that:

a. had its onset in service, 
b. was manifest within one year of discharge from active service,
c. is etiologically related to his active service, to include as a result of herbicide exposure, 
d. was caused by a service-connected disability, or
e. was permanently aggravated by a service-connected disability.

The examiner must acknowledge review of the pertinent evidence of record and address whether an October 2009 VA echocardiogram report, a December 2009 VA chest X-ray report, a November 2011 VA Holter procedure report, a November 2011 VA echocardiogram study, and/or a February 2015 VA chest X-ray report are suggestive of a heart condition or disease.  All necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


